DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the transceiver is configured to communicate with the link partner transceiver such that the first operating period and the second operating period at least partially overlap in time is indefinite because now where in the specification or the drawing where applicant provides information or show overlap in time.  Applicant needs to fix that to overcome this rejection.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diab (US Patent Application 20090154490).
As per claim 1, Diab teaches the claimed invention comprising: 
a transceiver [110a/110b, fig. 1] for coupling to a link partner transceiver over a wired bidirectional channel, the transceiver including [0037, as pointed out device 110a or 110b are transceiver that can send data to each other through communication link 112 where network nodes 102 and 104 are considered to be link partners per paragraph 0031].
a transmitter [110a, fig. 1] for communicating with the link partner transceiver over a downstream path of the bidirectional channel [0037, as pointed out transmitter 110a can communicate with network node 104 by sending data to it through communication link 112].
110b, fig. 1] for communicating with the link partner transceiver along an upstream path of the bidirectional channel [0037, 0043, as pointed out receiver 110 can receive data from network node 102 through communication channel 112].
the transceiver configured to communicate with the link partner transceiver during a plurality of operating periods, including [0041 as pointed out the network link is multi data rate communication support]:
a first operating period in which the transmitter is configured to transmit data to the link partner transceiver along the downstream path at a first data rate [0041, 0058-0060, multiple data rates are supported for multiple time intervals where components can be configure for each time interface to support specific data rate].
a second operating period in which the receiver is configured to receive data from the link partner transceiver along the upstream path at a second data rate that is different than the first data rate [0041, 0058-0060, multiple data rates are supported for multiple time intervals where components can be configure for each time interface to support specific data rate].
a third operating period in which at least one of the transmitter and the receiver 1s inactive for data transfers [0041, specific component can be disable or put to lower power mode for specific time interval when necessary].

As per claims 10 and 17, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10 and 17 are also anticipated by Diab for the same reasons set forth in the rejected claims above.

To help with the procession of this application, an additional rejection is given below

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diab (US Patent Application 20090154593).
As per claim 1, Diab teaches the claimed invention comprising: 
As per claim 1, Diab teaches the claimed invention comprising: 
a transceiver [110a/110b, fig. 1] for coupling to a link partner transceiver over a wired bidirectional channel, the transceiver including [0036, as pointed out device 110a or 110b are transceiver that can send data to each other through communication link 112 where network nodes 102 and 104 are considered to be link partners per paragraph 0030].
a transmitter [110a, fig. 1] for communicating with the link partner transceiver over a downstream path of the bidirectional channel [0030, as pointed out transmitter 110a can communicate with network node 104 by sending data to it through communication link 112].
a receiver [110b, fig. 1] for communicating with the link partner transceiver along an upstream path of the bidirectional channel [0030, 0043, as pointed out receiver 110 can receive data from network node 102 through communication channel 112].
the transceiver configured to communicate with the link partner transceiver during a plurality of operating periods, including [0025, 0043 as pointed out the network link is multi data rate communication support]:
a first operating period in which the transmitter is configured to transmit data to the link partner transceiver along the downstream path at a first data rate [0025, 0033, 0042-0043, as pointed out data transmission can be set at a first data rate for the first time interval.  In this case, data can be transmitted and received at specific rate such as 10Mbps, 100Mbps, 1000Mbps etc.].

a third operating period in which at least one of the transmitter and the receiver 1s inactive for data transfers [0040, 0052, as pointed out two or more data rate where and additional data rate is used for inactive state.  In other words, during the period of idle state, the node can be put to lower power mode].

As per claim 2, Diab teaches the transceiver is configured to communicate with the link partner transceiver during the third operating period in which at least one of the transmitter and the receiver is to perform a network operation other than an operation to transmit or receive data [0040, 0051-0052, idle operation where not data is transmitter between transmitter and receiver].

As per claim 3, Diab teaches at least one data generation device that is configured to generate data associated with operating a motor vehicle, an aircraft, or a boat [0032, network devices that can be used in various application.  In this case, the node 102 and 104 can be used in any networking application that facilitate Ethernet communication].

As per claim 4, Diab teaches a network hub that is configured to receive network data from at least one data generation device [0032, as pointed out node 102 or 104 can be a network switch or router that can provide data to other node].

As per claim 5, Diab teaches during the first operating period, the transmitter is configured to operate in a data mode of operation in which the transmitter transmits first data to the link partner transceiver along the downstream path at the first data rate [0025, 0033, 0042-0043 data communication at a firs data rate for a first time interval in the link 112 figure 1.
during the second operating period, the receiver is configured to operate in a low-power mode of operation in which the receiver receives low-power signals encoded as second data from the link partner transceiver along the upstream path at the second data rate [0040, 0052, during low power time components operate at low power mode where little or no data transmission]. 
during the third operating period, the transceiver is configured to operate in an initialization mode of operation for training the transmitter and receiver to communicate with the  link partner [0043, 0046, perform training for specific period of time by configuring timing of node 102 and 104].

As per claim 7, Diab teaches at least one conductor, and wherein the downstream path and the upstream path comprise the same at least one conductor [0043, Ethernet link cable 112].

As per claim 8, Diab teaches the transceiver is configured to communicate with the link partner transceiver such that the first operating period and the second operating period at least partially overlap in time [fig. 3, see figure 3 for time over lapses].

As per claims 9-13 and 15-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 9-13 and 15-20 are also anticipated by Diab for the same reasons set forth in the rejected claims above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diab (US 20090154455) teaches Method and System for near Continuous Data Rate Limit Adjustment via a Plurality of Link Variables in an Energy Efficient Network.
Park (US 20200288396) teaches method and device for transmitting wakeup packet in wireless LAN system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187